MAUCK, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action to recover damages to an automobile growing out of a collision between McCormack’s car and a car owned by one Rosenkeimer. The petition recited that McCormack) the plaintiff, was a resident of Cuyahoga County and that the defendant, Rosenkeimer, was a resident of Lake County, and that the collision occurred in- Lake County. The petition further alleged that the negligent acts charged were the “acts of said defendant’s agents and servants, etc.”
Summons was issued from Cuyahoga County to the sheriff of Lake County. The defendant moved to quash the service on the ground that the court had not acquired jurisdiction of the person of the defendant, presumably upon the theory that 63108 GC. only applies to damages or injuries caused by the owner. 6308 GC. read in part: “Actions for injuries . . . may be brought by the person injured against such owner in the county where such injured person ' resides.” In reversing, the judgment of the lower court, the Court of Appeals held:
1. Sec. 6308 GC. is a remedial act and need not be strictly construed.
2. Sec. 6308 GC. covers all “cases caused by the negligence of the owner of a motor vehicle” and the negligence of the owner’s agent duly authorized in the premises is as much the owner’s negligence as though he personally performed the act complained of.